EXHIBIT 10.1

ACCESSION AGREEMENT dated as of August 30, 2005, between FEDERATED RETAIL
HOLDINGS, INC. and JPMORGAN CHASE BANK, N.A., as Paying Agent.

        Reference is made to the Credit Agreement dated as of July 18, 2005 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among Federated Department Stores, Inc. ("FDSI"), Federated Retail
Holdings, Inc. (the "Borrower"), the Lenders party thereto, JPMorgan Chase Bank,
N.A. and Bank of America, N.A., as Administrative Agents and JPMorgan Chase
Bank, N.A., as Paying Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Accordingly, the parties hereto agree
as follows:

            SECTION 1. The Borrower

by its signature below hereby accedes to the Credit Agreement and the Guarantee
Agreement and shall hereafter have the rights and obligations of the Borrower
thereunder with the same force and effect as if it had executed and delivered
counterparts thereof and agrees to all the terms and provisions of the Credit
Agreement and the Guarantee Agreement applicable to it as the Borrower
thereunder. The Borrower hereby represents and warrants that the representations
and warranties made by it as the Borrower under the Credit Agreement are true
and correct on and as of the date hereof.



            SECTION 2.

This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement. This Agreement shall become effective when the Paying Agent
shall have received a counterpart of this Agreement that bears the signature of
the Borrower and the Paying Agent has executed a counterpart hereof.



            SECTION 3.

The Credit Agreement and the Guarantee Agreement shall remain in full force and
effect.



            SECTION 4. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

            SECTION 5.

All communications and notices hereunder shall be in writing and given as
provided in Section 9.01 of the Credit Agreement.



 

        IN WITNESS WHEREOF, the Borrower and the Paying Agent have duly executed
this Agreement as of the day and year first above written.



FEDERATED RETAIL HOLDINGS, INC.,

 

By /s/ Brian M. Szames

Name: Brian M. Szames

Title: Vice President and Treasurer

 



JPMORGAN CHASE BANK, N.A.,

as Paying Agent

 

By: /s/ Barry Bergman

Name: Barry Bergman

Title: Managing Director